PER CURIAM.
Petitioner is granted a belated appeal of the February 16, 2016, judgments and sentences in Duval County Circuit Court case numbers 16-2015-CF-002973-AXXX-MA and 16-2015-CF-002974-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall ap*1246point counsel to represent petitioner on appeal.
LEWIS, RAY, and WINSOR, JJ., concur.